Name: Council Regulation (EEC) No 3197/81 of 9 November 1981 prolonging the provisional anti-dumping duty on phenol originating in the United States of America
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 11 . 81 Official Journal of the European Communities No L 322/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3197/81 of 9 November 1981 prolonging the provisional anti-dumping duty on phenol originating in the United States of America HAS ADOPTED THIS REGULATION :THE COUNCIL OF THE EUROPEAN COMMUNITIES, Article 1 The provisional anti-dumping duty on phenol origi ­ nating in the United States of America, imposed by Regulation (EEC) No 2017/81 is hereby extended for a period not exceeding two months. Article 2 Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3017/79 of 20 December 1979 on protection against dumped or subsidized imports from countries which are not members of the European Economic Commu ­ nity ('), and in particular Article 1 1 thereof, Having regard to the proposal from the Commission , Whereas, by its Regulation (EEC) No 2017/81 (2 ), the Commission imposed a provisional anti-dumping duty on phenol originating in the United States of America ; Whereas the examination of the facts is not yet complete ; whereas the Commission notified the exporters known to be concerned of its intention to extend the provisional duty for a further period of two months ; whereas exporters representing almost the whole trade did not object , This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Without prejudice to Article 1 1 of Regulation (EEC) No 3017/79 and to any different decision taken by the Council , it shall apply until the entry into force of an act of the Council adopting definitive measures or, at the latest, until the expiry of a period of two months beginning on 18 November 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 November 1981 . For the Council The President K. BAKER (&gt;) OJ No L 339 , 31 . 12 . 1979 , p . 1 . ( 2 ) OJ No L 195, 18 . 7 . 1981 , p . 22 .